Name: Council Regulation (EEC) No 1210/83 of 17 May 1983 on provisions to support the incomes of small-scale milk producers during the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 8 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1210 / 83 of 17 May 1983 on provisions to support the incomes of small-scale milk producers during the 1983 / 84 milk year of Regulation (EEC) No 1079 / 77 shall be carried out in accordance with the division referred to in the Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1079 / 77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1209 / 83 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2a of Regulation (EEC) No 1079 /77 provides for the adoption of measures in order to support the incomes of small-scale milk producers and lays down that the expenditure on these measures may not exceed 120 million ECU; Whereas it is appropriate to divide this amount between the Member States taking into account the amount of milk supplied in 1981 to undertakings treating and processing milk by all producers up to a limit of 60 000 kilograms per producer , Article 2 1 . The Commission shall lay down the objective criteria with a view to the division of the amounts referred to in the Annex between the small-scale milk producers . On the basis of these criteria , each Member State shall divide between the small-scale milk producers the amount which is allocated to it . 2 . Member States shall communicate to the Com ­ mission , in good time , the provisions they envisage taking for the division between the small-scale milk producers of the amounts fixed in the Annex . The Commission shall approve these provisions on the basis of the objective criteria referred to in para ­ graph 1 . HAS ADOPTED THIS REGULATION : Article 1 For the 1983 / 84 milk year the allocation to the Member States of the amount referred to in Article 2a Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE ( ») OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( 2 ) See page 6 of this Official Journal . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 59 . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 9 ANNEX Division of 120 million ECU between the Member States ( pursuant to Article 1 ) Member State million ECU Belgium 4,7 Denmark 4,8 Germany 34,9 France 39,6 Greece 0,8 Ireland 6,5 Italy 13,4 Luxembourg 0,3 Netherlands 8,0 United Kingdom 7,0 Total 120,0